DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrzej Malarz on 05/23/2022.

The application has been amended as follows: 

Please amend the following abstract on a separate page:
ABSTRACT
A cannula for minimally invasive surgical tricuspid valve repair, which is constituted by a tube (5). equipped, at its distal end. with a head (2) consisting of a cone-shaped rigid ring (3) and connected to it on the other side of a flexible ring (4). where the flexible ring (4) in the folded state has a disk shape, and on top of the head (2) there is an axial hole (8) leading to the interior of the cannula (1). and where on the whole length of the head (2) and on a part of the tube (5) near the connection to the head (2), from the inside, there is a thin guide sleeve (6) which, on the section of the rigid ring (3) is permanently attached to the surface of its wall, while on its remaining length, it is slidably movable relative to the wall of the tube (5).


Allowable Subject Matter
Claims 1 – 6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a cannula comprising a flexible tube with a proximal end comprising a connector and a distal end comprising a head with a truncated cone-shaped rigid ring and a flexible ring with a uniform and un-interrupted shape able to adjust in size to match the inner diameter of a vein and connected at the proximal end of the rigid ring; the head further includes an axial hole leading to the inner lumen of the cannula, wherein a guide sleeve attached permanently to the inner wall of the rigid ring and extends the entire length of the rigid ring, flexible ring, and partially along the length of the tube; the guide sleeve further includes two pull wires attached at the proximal end and extending through the cannula and terminating in ergonomic handles, such that the tie rods, when pulled, translate the guide sleeve proximally and ultimately expanding the flexible ring.
The closest prior art, Adair (US 3,713,447) (cited previously), teaches a cannula  (retention catheter) (abstract), comprising a flexible tube (see annotated Fig 1A) with a proximal end comprising a connector (see annotated Fig 1A) and a distal end comprising a head (see annotated Fig 1A) with a truncated cone-shaped rigid ring (see annotated Fig 1A) and a flexible ring (see annotated Fig 1A) able to adjust in size to match the inner diameter of a vein (Examiner’s note: the flexible ring, as referenced on the annotated Fig. 1A, adjusts the diameter of the head when it expands. Furthermore, the ring as referenced by the examiner is configured to fit the size of an inner diameter of a vein, as the diameter of a vein is variable throughout the body, and variable person to person) and connected at the proximal end of the rigid ring (see annotated Fig 1A); the head further includes an axial hole (see annotated Fig 1A) leading to the inner lumen (see annotated Fig 1A) of the cannula, wherein a guide sleeve (see annotated Fig 1A) attached permanently to the inner wall of the rigid ring (see annotated Fig 1A) and extends the entire length of the rigid ring, flexible ring, and partially along the length of the tube (Examiner’s note: Fig. 1 shows the guide sleeve, denoted in annotated Fig. 1A, extends the entire length of the rigid ring and the flexible ring, denoted in annotated Fig. 1A, as well as partially along the tube). Adair additionally teaches wherein when the guide sleeve is translated, the flexible ring will expand in the disk shape. However, Adair fails to teach (i) wherein the guide sleeve is equipped with at least two tie rods attached to the wall of the guide sleeve and ending with ergonomic handles and (ii) wherein the flexible ring is uniform and has an uninterrupted structure. As to (i) the prior art Loh (US 20170189652 A1) teaches in a similar field of endeavor, a hollow shaft with comprising at least two tie rods (manipulating wires 46a/ 46b) attached to the wall of the guide sleeve (Examiner’s note: the wires are attached to an inner wall of the shaft via support swivel 42 – paragraph [0043]) and wherein the free ends of said two tie rods (wires 46a/b) terminates in ergonomic handles (finger holds 60a/b) (paragraph [0040]), for the purpose of adding improved steer ability and control over the cannula as it navigates through the body lumens; it should be noted that the combination is one where two or more wires extend out of the handle of Adair to the accessible handles (finger holds) of Loh. On the other hand, regarding (ii), neither the device of Adair or Loh teaches or makes obvious wherein the flexible ring is uniform and an uninterrupted structure. Furthermore, it would not be obvious nor would there be motivation to modify the flexible ring of Adair to be uniform and uninterrupted because the flexible ring of Adair is meant for drainage of the vessel via the slits in the flexible ring, thus closing the slits or covering them would render the device of Adair in operable for its intended purpose. 
Annotated Figure 1A of Adair

    PNG
    media_image1.png
    341
    1295
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771           


/Robert A. Lynch/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771